MOORE, Judge,
dissenting:
I respectfully dissent; not because I disagree with the majority that appellant has not demonstrated reversible error, but rather because I feel this appeal should be dismissed. Granted, appellant appears pro se. Nevertheless, we should not, and cannot, tolerate such an egregious abuse of the appellate system as demonstrated by the record (or lack thereof) in this case. Appellant seeks a trial de novo in this Court which obviously is not available to him. He fails to follow the Florida Rules of Appellate Procedure, fails to provide us with a transcript of the proceedings in the trial court, and fails to support his appeal with any authority, logic or reason. I feel certain that if this were not a pro se proceeding we would be entertaining motions of another nature. Counsel for appellee is to be commended for the patience he has manifested throughout this matter.